EXHIBIT 10.1
July 9, 2009
Travelport International, L.L.C.
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:    Fourth Amendment to Subscriber Services Agreement, dated as of July 23,
2007 (“Agreement”) between Travelport International, L.L.C., (f/k/a Galileo
International, L.L.C., hereinafter “Travelport”), Travelport Global Distribution
System B.V. (f/k/a Galileo Nederland B.V., hereinafter “TGDS” and, together with
Travelport, collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:
This letter constitutes a Fourth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement. The Parties have previously
entered into the following amendments to the Agreement: (i) First Amendment,
dated as of February 9, 2008; (ii) Second Amendment, dated as of April 4, 2008;
and (iii) Third Amendment, dated as of January 23, 2009.
Effective as of July 8, 2009 (“Amendment Effective Date”), Galileo and
Subscriber hereby agree as follows:

  1.   The Custom Terms and Conditions Attachment (Galileo Services) — North
America to the Agreement is amended as set forth in Exhibit A.     2.   The
Custom Terms and Conditions Attachment (Worldspan Services) to the Agreement is
amended as set forth in Exhibit B.     3.   Notwithstanding the provisions of
Section 20 (Material Revenue Change) of the Agreement, the parties agree that
the Vendor identified in Paragraph 1 of Exhibit B (“Impacted Vendor”) will be
deemed to be a Vendor to have commenced participation in the Content Continuity
Program subsequent to the Contract Effective Date (for purposes of the Impacted
Vendor’s Segments on Worldspan) and as such, the Impacted Vendor’s change in its
Participation Fee with respect to the Impacted Vendor’s Segments generated on
Worldspan effective on July 8, 2009 will not impact or otherwise contribute to
the calculation of a Fee Change pursuant to Section 20 of the Agreement. For the
avoidance of doubt, the Participation Fees for the Impacted Vendor’s Segments on
Worldspan will be excluded from the calculation of Participation Fees in effect
as of December 31, 2007 and from the calculation of a Fee Change on or after
July 1, 2008.     4.   General. This Amendment shall be binding upon and inure
to the benefit of and be enforceable by the Parties hereto or their successors
in interest, except as expressly

1



--------------------------------------------------------------------------------



 



      provided in the Agreement. Each Party to this Amendment agrees that, other
than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

     The Parties have caused this Amendment to be executed by the signatures of
their respective authorized representatives.

                      Orbitz Worldwide, LLC       Travelport International,
L.L.C.    
 
                   
Signature:
  /s/ Stephen C. Praven       Signature:   /s/ Travis Christ                    
        Name: Stephen C. Praven       Name: Travis Christ     Title:   VP,
Business Development       Title:   President     Date:   8/03/09       Date:
  July 9, 2009  
 
                   
 
                                Travelport Global Distribution System B.V.    
 
                   
 
          Signature:   /s/ Marco van leperen                                    
    Name: Marco van leperen                 Title:   Director                
Date:   13 July 2009  

2